Citation Nr: 0408416	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-17 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for weakness of the right upper extremity, secondary 
to a closed head injury.  

2.  Entitlement to a disability rating in excess of 10 
percent for pre-patellar bursitis of the left knee.  

3.  Entitlement to a disability rating in excess of 10 
percent for a tracheostomy scar.   

4.  Entitlement to a disability rating in excess of 10 
percent for facial nerve weakness with aphasia, secondary to 
a closed head injury.  

5.  Entitlement to a disability rating in excess of 10 
percent for weakness of the right lower extremity, secondary 
to a closed head injury.  

6.  Entitlement to an initial rating in excess of 50 percent 
for a cognitive disorder, secondary to a closed head injury.  

7.  Entitlement to a total disability rating based on 
individual unemployability.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Oakland, CA, Regional Office of the Department of Veterans 
Affairs, which denied the veteran increased ratings for his 
service-connected weakness of the right upper and lower 
extremity, facial nerve weakness, bursitis of the left knee, 
and a tracheostomy scar.  He was awarded service connection 
for a cognitive disorder secondary to a closed head injury, 
and a 50 percent initial rating was awarded.  The veteran 
responded that same month with a Notice of Disagreement 
regarding these determinations.  He subsequently moved to 
Florida, and his case was transferred to the St. Petersburg, 
FL, RO.  

In an October 2001 rating decision, the veteran was denied a 
total disability rating based on individual unemployability.  
He filed an October 2001 Notice of Disagreement regarding 
this determination.  In September 2002, the veteran was sent 
a Statement of the Case regarding these issues on appeal, and 
the veteran responded by filing a September 2002 VA Form 9, 
perfecting his appeal of these issues.  

The issue of entitlement to increased ratings for left knee 
bursitis, a facial nerve injury, and a cognitive disorder 
will be the subject of this decision by the Board.  The 
issues of entitlement to increased ratings for weakness of 
the right upper and lower extremities, and a surgery scar 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the veteran if 
further action is required on the veteran's part.  Finally, 
the issue of entitlement to a total disability rating based 
on individual unemployability will be held in abeyance 
pending RO action on the Board's remand order.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's bursitis of the left knee results in 
extension to 0º and flexion to 130º, with no evidence of 
lateral instability or recurrent subluxation.  

3.  The veteran's facial nerve disability, secondary to a 
closed head injury, results in headaches and a slight speech 
impairment.  

4.  The veteran's cognitive disorder, not otherwise 
specified, results in mood swings, emotional lability, and 
cognitive impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's bursitis of the left knee have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5019, 5260-61 (2003).  

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's facial nerve injury, with aphasia, 
secondary to a closed head injury, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 8210 (2003).  

3.  The criteria for an initial disability rating in excess 
of 50 percent for the veteran's cognitive disorder, not 
otherwise specified, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, 
Diagnostic Code 9304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and February 2001 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical centers in Tampa, FL, 
and Palo Alto, CA, and these records were obtained.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in February 2001 detailing the evidence that was 
necessary to substantiate his claims.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires the VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in December 
1999, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain, 
as has already been discussed above.  Finally, the veteran's 
claim was reconsidered on several occasions, most recently in 
October 2001, in light of the additional development 
performed subsequent to December 1999.  Therefore, the Board 
finds no evidence of prejudicial error in the present case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA).  

The veteran seeks increased ratings for several service 
connection disabilities.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

I. Increased rating - Bursitis of the left knee

The veteran's service-connected bursitis of the left knee is 
currently rated as 10 percent disabling under Diagnostic Code 
5019, for bursitis.  This Code requires bursitis to be rated 
based on the limitation of motion of the affected part.  
Under Diagnostic Code 5260, a 10 percent rating is assigned 
for flexion limited to 45º, a 20 percent rating is assigned 
for flexion limited to 30?, and a 30 percent rating is 
assigned for flexion limited to 15?.  Diagnostic Code 5261, 
for limitation of extension of the knee, states that a 10 
percent rating will be assigned for extension limited to 10º, 
a 20 percent rating will be assigned for extension limited to 
15?, a 30 percent rating for 20? of extension, and a 40 
percent rating will be assigned for 30? of extension.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2003).  
Normal knee joint motion is from 0º extension to 140º of 
flexion.  38 C.F.R. § 4.71, Plate II (2003).  

In December 1998, the veteran underwent VA neurological 
examination for various disabilities.  He reported a history 
of left knee pain and swelling in service, but stated he had 
no problems with his left knee at the current time.  Physical 
examination of his left knee revealed extension to 0º and 
flexion to 130º.  No evidence of cracking, crepitus, or 
instability was observed.  Overall, the examiner 
characterized the veteran's left knee examination as normal, 
and diagnosed prepatellar bursitis with no evidence of 
manifestation on this examination.  

On subsequent VA examination in January 2001, the veteran 
reported some weakness and stiffness of the left knee.  He 
denied any swelling, locking, or giving way of the knee.  He 
took medication for his knee pain.  On physical examination, 
he had extension to 0º and flexion to 140º, with no evidence 
of instability.  Some mild muscle weakness was observed; 
however, no muscular atrophy was present on the left when 
compared to the right.  X-rays of the left knee revealed mild 
to moderate degenerative changes of the knee joint.  The 
examiner speculated that on flare-up of the veteran's 
bursitis, his range of motion would be limited an additional 
5-10 percent.  

Overall, the preponderance of the evidence is against an 
increased rating in excess of 10 percent for the left knee.  
On his recent medical examinations, the veteran has had 
extension to at least 0º and flexion to at least 130º.  
Neither of these findings warrants a disability rating in 
excess of 10 percent under the applicable diagnostic 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-61 
(2003).  On examination in January 2001, the VA examiner 
suggested an additional 5-10 percent limitation of motion 
would result during flare-ups.  However, such additional 
limitation would not result in extension limited to 10º or 
flexion limited to 30º, as would warrant a 20 percent rating.  
Therefore, an increased rating based on such factors is not 
warranted.  See DeLuca, supra.  

The Board has considered other potentially applicable 
Diagnostic Codes.  While Diagnostic Codes 5256, for ankylosis 
of the knee, and 5262, for impairment of the tibia and 
fibula, offer ratings for the knee in excess of 10 percent, 
the medical record does not reveal these disabilities.  
Neither ankylosis nor disunion or malunion of the tibia or 
fibula of either knee have been noted in the present case.  

In considering the veteran's claim, the Board is cognizant of 
VA General Counsel Opinion 23-97, which holds that in certain 
cases where the veteran has both limitation of motion and 
instability of the affected knee joint, a separate 
compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
However, according to the December 1998 and January 2001 VA 
examination reports, the veteran does not have instability of 
the left knee joint; thus, a separate evaluation for 
instability is not warranted at this time for the left knee.  

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's prepatellar bursitis of the left knee.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  Because a 
preponderance of the evidence is against the award of a 
rating in excess of 10 percent, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Facial nerve injury

The veteran seeks a disability rating in excess of 10 percent 
for his facial nerve injury, with aphasia, secondary to a 
closed head injury.  This disability is currently rated under 
Diagnostic Code 8045, for brain disease due to trauma.  Under 
this Code, purely neurologic disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., are to be rated under the diagnostic codes specifically 
dealing with such disabilities.  Purely subjective complaints 
such as headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2003).  

Because the veteran has been diagnosed with aphasia (speech 
impairment), he has been rated by analogy under Diagnostic 
Code 8210, for impairment of the tenth cranial nerve.  Under 
this Code, incomplete paralysis of the nerve resulting in 
moderate impairment results in a 10 percent rating, and 
severe impairment results in a 30 percent rating.  Complete 
paralysis of the nerve results in a 50 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8210 (2003).  For the 
reasons to be discussed below, a disability rating in excess 
of 10 percent is not warranted for the veteran's facial nerve 
injury.  

The veteran's medical history indicates he sustained closed 
head injuries resulting from a July 1974 motor vehicle 
accident.  Initially, following the accident, he was unable 
to speak secondary to nerve damage, but eventually he 
improved such that he could speak in a nearly normal fashion, 
with mild-to-moderate slurring.  

The veteran underwent a VA neurological examination in 
December 1998.  His primary complaints involved his 
psychiatric symptoms, and no complaints specific to his 
facial nerve disability were made.  On physical evaluation, 
his neurological examination was normal, with no cranial 
nerve deficits.  Some aphasia was still evident in his 
speech.  

On reexamination in January 2001, the veteran was generally 
without complaints specific to his facial nerve.  However, he 
did report occasional headaches, rage, difficulty 
concentrating, and loss of cognitive function.  On objective 
examination, the veteran was alert and fully oriented.  His 
responses were slow, but appropriate.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
facial nerve injury, with aphasia.  According to the December 
1998 and January 2001 examination reports, slight aphasia and 
occasional headaches are the only residuals of the veteran's 
facial nerve injury.  Despite his aphasia, the veteran was 
able to communicate in a normal, or near normal fashion, 
albeit slowly.  Therefore, the veteran's resulting impairment 
more closely approximates moderate, versus severe, 
disability, and a 30 percent rating is not warranted under 
Diagnostic Code 8210.  The record does not reflect any other 
facial impairment, such as difficulty with mastication or 
swallowing.  Likewise, although the veteran has reported 
occasional headaches secondary to his facial nerve disability 
and closed head injury, he already receives the maximum 
schedular rating for such headaches under Diagnostic Code 
8045.  The veteran has not otherwise displayed any other 
impairment resulting from his facial nerve injury which would 
justify evaluation of this disability under other diagnostic 
criteria.  

The Board notes that the veteran has also reported such 
psychiatric symptoms as increased anger, irritability, and 
cognitive impairment secondary to his closed head injury.  
However, these manifestations will be considered as part of 
the veteran's increased initial rating claim for his service-
connected cognitive disorder.  The Board may not consider the 
same symptoms under multiple diagnoses.  See 38 C.F.R. § 4.14 
(2003).  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
facial nerve injury, with aphasia, secondary to a closed head 
injury.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Increased initial rating - Cognitive disorder

The veteran seeks an increased rating for an otherwise 
unspecified cognitive disorder, currently rated as 50 percent 
disabling.  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  

This disability is currently rated under Diagnostic Code 
9304, for dementia due to brain trauma, which uses the 
general criteria for psychiatric disabilities.  A 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

For the reasons to be discussed below, a disability rating in 
excess of 50 percent is not warranted for the veteran's 
cognitive disorder.  

The veteran was examined by a VA psychologist in August 1998.  
He reported such symptoms as irritability, mood swings, and 
occasional angry verbal outbursts.  He was employed at the 
time of examination, but had a history of frequent job 
switching.  On objective examination, he was neatly dressed, 
alert, and oriented.  His speech content was within normal 
limits, although it was occasionally unclear and of low 
volume.  No delusions or hallucinations were reported, and no 
unusual behaviors were observed.  Intelligence testing 
revealed an average IQ, and his memory was average as well.  
A Global Assessment of Functioning (GAF) score of 70 was 
assigned.  

The veteran next underwent a VA psychiatric examination in 
December 1998.  He reported problems with sleeping, temper, 
and motivation.  At the time of examination he was employed, 
but he reported a history of frequent job loss.  He 
frequently felt apathetic toward his job, and missed work 
because of that.  No current psychiatric treatment or 
medication was noted.  He was in the process of getting a 
divorce from his third wife, and was living with his brother.  
On objective examination, he was alert and fully oriented, 
with good short- and long-term memory.  No visual or auditory 
hallucinations were noted, and no evidence of a formal 
thought disorder was observed.  However, some cognitive 
impairment was evident.  He described his mood as "OK," 
with no suicidal thoughts or plans.  He had problems with 
impulsiveness and emotional lability.  The examiner found the 
veteran to be competent.  While the veteran's cognitive 
disorder would prohibit steady employment at a high-level 
job, according to the examiner, he would be able to maintain 
other forms of employment.  However, the veteran's disability 
would likely preclude "long-term employment in any one 
area."  A Global Assessment of Functioning (GAF) score of 
42, indicative of serious impairment, was assigned.  

The veteran was most recently examined in January 2001.  He 
reported depressed mood, poor motivation, and some cognitive 
impairment.  He was currently employed as a salesperson for a 
security company.  No psychiatric hospitalizations were 
noted.  On objective examination, the veteran was clean, 
well-dressed and groomed, alert, and fully oriented.  His 
memory was intact, as well his insight and judgment.  He 
denied any visual or auditory hallucinations, and displayed 
no evidence of psychosis and/or mania.  No suicidal or 
homicidal thoughts or plans were reported.  He described his 
mood as okay, and his affect was bright, but inappropriate at 
times.  He reported occasionally feeling depressed and/or 
impulsive, but was not currently.  The examiner assigned a 
GAF score of 55.  

Overall, based on the totality of the medical record, a 70 
percent rating is not warranted under the schedular criteria 
for the evaluation of psychiatric disabilities.  At all times 
of record during the pendency of the appeal, the veteran has 
denied both homicidal and suicidal thoughts and plans.  
Likewise, no obsessional rituals or compulsions have been 
noted.  His speech has been coherent and relevant at all 
times of record, albeit slow and slightly unclear at times, 
and no examiner has questioned his ability to live and 
function independently, or to manage his own finances.  All 
examination reports and outpatient treatment records during 
the appeals period have described him as alert and fully 
oriented.  While the veteran has reported increased 
irritability, he has no legal difficulties related to his 
psychiatric impairment.  The veteran has reported no auditory 
or visual hallucinations and/or delusions, and his personal 
dress and grooming have always been adequate.  While the 
veteran does have limited personal contact with others and a 
history of three prior marriages, he maintains contact with 
some of his family and relatives.  Overall, the preponderance 
of the evidence is against a disability rating of 70 percent 
for the veteran's cognitive disorder.  

The veteran's GAF score has ranged from a high of 70, 
assigned in August 1998, to a low of 42, assigned in December 
1998.  His most recent score of 55 dates to January 2001.  
The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score between 51 to 60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  While the Board acknowledges the assignment of a 
GAF score of 42 in December 1998, this score in and of itself 
is insufficient to warrant a 70 percent rating.  The most 
recent score was 55.

Overall, the evidence of record does not indicate that the 
disability picture is more closely analogous to the criteria 
for a 70 percent rating.  Inasmuch as the veteran's 50 
percent evaluation reflects the highest degree of impairment 
shown since the date of the grant of service connection for a 
cognitive disorder, there is no basis for a staged rating in 
the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's cognitive disorder has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  While the veteran has switched jobs on numerous 
occasions over the pendency of this appeal, he has been able 
to quickly obtain other employment at those times.  He was 
employed at the time of his most recent VA examination, and 
has generally been more employed than not.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 50 percent for the veteran's 
service-connected cognitive disorder.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's prepatellar bursitis of the left knee is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's facial nerve injury, with aphasia, 
secondary to a closed head injury is denied.  

Entitlement to an initial disability rating in excess of 50 
percent for the veteran's cognitive disorder, not otherwise 
specified, is denied.  


REMAND

The veteran seeks increased ratings for weakness of the right 
upper and lower extremities.  He last underwent VA 
neurological examination in January 2001; however, these 
examination results are insufficient for VA rating purposes.  
The examination report contains little to no discussion of 
any right upper extremity impairment, and does not reflect 
such findings as tactile sensation of the right-side 
extremities.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  38 U.S.C.A. § 5103A 
(West 2002); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the issues of entitlement to increased ratings for 
weakness of the right upper and lower extremities, both 
secondary to a closed head injury, will be remanded for 
additional development.  

The Board next observes that the veteran seeks an increased 
rating for his service-connected tracheostomy scar.  The 
diagnostic criteria for rating skin disabilities were changed 
during the pendency of this appeal, effective from August 30, 
2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 et seq.).  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Because 
the veteran has not yet been provided with the revised rating 
criteria, and the RO has not yet considered the veteran's 
pending claim in light of such criteria, this issue must be 
remanded for additional procedural development.  

Finally, the Board notes that the veteran has perfected an 
appeal of his claim for a total disability rating based on 
individual unemployability.  Because this claim is 
"inextricably intertwined" with other increased rating issues 
being remanded on the Board, adjudication of the former issue 
must thus be deferred pending resolution of the latter 
issues.  See Harris v Derwinski, 1 Vet. App. 80 (1991).  

Therefore, in light of the above, these issues are remanded 
for the following additional development:

1.	The veteran must be scheduled for 
a VA neurological examination to 
determine the severity of his service-
connected weakness of the right upper 
and lower extremities.  The claims 
folder should be reviewed by the 
examiner in conjunction with the 
examination.  All diagnostic tests 
deemed necessary by the examiner should 
be performed.  After evaluating the 
veteran, the examiner should discuss 
any neurological weakness and/or other 
impairment of the veteran's right arm 
and leg.  This evaluation should 
include any loss of strength, 
sensation, reflexes, use, and/or any 
other pertinent neurological 
impairment.  Also, the examiner should 
note what effect, if any, the veteran's 
weakness of the right-side extremities 
has on his employment.  The medical 
basis for all opinions rendered should 
be given.  

2.	The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.	After all the above development has 
been completed, as well as any other 
action deemed necessary by the RO after 
review of the record, the RO again 
consider the veteran's claims for 
increased ratings for his weakness of the 
right upper and lower extremities in 
light of the additional evidence added to 
the record.  The RO must also reconsider 
the veteran's claim for an increased 
rating for his tracheostomy scar, after 
providing him a copy of the pertinent 
revised regulations.  In reconsidering 
this claim, the RO must consider both the 
old and the new rating criteria for skin 
disabilities.  Finally, the RO must 
reconsider the veteran's claim for a 
total disability rating based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



